GIEGERICH, J.
The motion to punish the defendant for contempt will be granted, and, if plaintiff so desires, the trial will be stayed until 20 days after the counsel fee shall have been paid. Harney v. Harney, 110 App. Div. 20, 96 N. Y. Supp. 905; Fennessy v. Fennessy, 111 App. Div. 181, 97 N. Y. Supp. 602. Such a stay will not impede the defendant in making his defense when the case finally comes to trial, and so is not within the inhibition of Sibley v. Sibley, 76 App. Div. 132, 78 N. Y. Supp. 743, and Hovey v. Elliott, 167 U. S. 409, 17 Sup. Ct. 841, 42 L. Ed. 215, but will operate simply to prevent the defendant from taking any affirmative advantage of his own wrong, by forcing the case on to trial, while the plaintiff, through his own default, is without means to properly present her case.
Settle order on notice..